Citation Nr: 1000568	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-12 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
RO in Louisville, Kentucky, which, in pertinent part, denied 
the claim.  

The appellant brought a claim for prostatitis when he brought 
his claim for sleep apnea.  The appellant initiated an appeal 
on the prostatitis in his December 2007 Notice of 
Disagreement.  The appellant withdrew that claim in March 
2008; the issue is not before the Board.

The Board remanded this case in July 2009 to provide the 
appellant a videoconference hearing, which was held in 
October 2009 before the undersigned.  A transcript has been 
associated with the file.  


FINDING OF FACT

The appellant's sleep apnea originated in service, and stems 
from a football injury to the nose.


CONCLUSION OF LAW

The appellant's sleep apnea was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The claim of service connection for sleep apnea has been 
granted, effective as of the date of service connection, as 
discussed below.  This represents a full grant of the benefit 
sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  As such, the Board finds that any error related to 
the VCAA on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In his February 2007 claim, the appellant indicated that the 
disability began in January 2002.  At a November 2007 VA 
examination, the appellant reported that the disability began 
during 2005, when his wife told him of his problems sleeping.  
The appellant's VA treatment records and an opinion from a 
Dr. Rodriguez do not provide information as to the date of 
onset.  An opinion from a Dr. Karman indicated that the 
appellant reported problems breathing during service, when 
roommates woke him saying that he had stopped breathing.

The Rodriguez opinion states that the appellant's sleep apnea 
is essentially worsened by his weight.  The opinion also 
indicates that the appellant has difficulty controlling his 
weight due to knee problems associated with service.  The RO 
processed the claim based on a secondary theory related to 
the appellant's service-connected knee disabilities.  

Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.  

The appellant was sent for the November 2007 VA examination 
to evaluate the condition further.  The examiner indicated 
that medical literature was divided as to whether weight 
contributed sleep apnea.  The examiner did note that the 
etiology of the sleep apnea was mechanical obstruction.  The 
RO denied the claim as the sleep apnea was not found to be 
related to the appellant's service-connected knee 
disabilities.  

The appellant objected to the suggestion that he was obese.  
The appellant's VA treatment records indicate that he is tall 
and thin.  The Karman opinion also states that the appellant 
is not overweight.  In light of the appellant's statements 
and records indicating that the appellant is not overweight, 
the Board finds that there is no relationship between the 
appellant's sleep apnea and his service-connected knee 
disabilities.  Service connection on a secondary basis is not 
warranted.  See 38 C.F.R. § 3.310, supra.  

The appellant testified that he has sleep apnea as a result 
of a broken nose he suffered while playing football during 
service sometime in 1970.  He stated that he served as a 
nurse at his base hospital and that when his nose was broken; 
the hospital staff just treated him and sent him on his way.  
Nothing was recorded in the interest of getting him treated 
and out the door.  He further testified that he had 
difficulty with sleep disturbances during service and that 
roommates woke him saying that he had stopped breathing.  

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The appellant's contentions regarding a broken nose and 
continuity of symptomatology are entitled to greater weight 
than the average lay observer.  The appellant served as a 
nurse's aide during service and has testified that he 
obtained a LP license as a nurse during service and worked in 
the medical industry treating respiratory patients for thirty 
years after service.  

There is no record of sleep disturbance or a broken nose in 
the appellant's service treatment records.  The appellant did 
not report any sleeping problems at separation.  He did not 
report a nose injury at separation and his separation from 
service physical examination report indicates that his nose 
was clinically normal.  

The appellant's service treatment records do reflect injuries 
from football.  The appellant is already service-connected 
for right and left knee disabilities as a result.  A broken 
nose is an injury consistent with football.  The appellant's 
service personnel records also reflect his work as a nurse's 
aide at the base hospital.  

The opinion from Dr. Karman tends to give support to the 
appellant's contentions as well.  The opinion provides Dr. 
Karman's credentials as a Board Certified Sleep Specialist.  
The opinion indicates that the appellant underwent an 
evaluation of the underlying ear, nose and throat structures 
with a Mallampati score IV, with severely narrow nasal 
turbinates and nasal passage and relative micrognathia.  The 
doctor indicated that this nasal architecture has not changed 
in the appellant's adult life and would have been present 
while on active duty.  The doctor indicated that the 
appellant had suffered a nasal fracture and deviated nasal 
septum which "worsened the upper airway passage and further 
precipitated and/or worsened sleep apnea architecture."  The 
doctor indicated that the appellant had related the same 
account of roommates woke him saying that he had stopped 
breathing during service.  The doctor anticipated that the 
appellant would have had sleep apnea during service.  The 
doctor indicated that sleep apnea was not a formal diagnosis 
at the time of the appellant's active service and specific 
testing and treatment were not available.  

Dr. Karman's opinion indicates that the basis of the 
appellant's sleep apnea is the basic structure of his upper 
airways, as worsened by a deviated nasal septum and nasal 
fracture.  The basic structure would have been present prior 
to the appellant's entry onto active duty.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear 
and unmistakable" evidence that the injury or disease 
claimed pre-existed service, the presumption does not attach, 
and the issue becomes whether the disease or injury was 
aggravated during service.  Id.

The presumption of soundness does not cover all disorders.  
Congenital or developmental defects are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  However, the VA Office of General Counsel held 
that service connection may be granted for a congenital 
disease on the basis of in-service aggravation.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of 
General Counsel Opinion 01-85 (March 5, 1985)].  In that 
opinion, it was noted that a disease considered by medical 
authorities to be of congenital, familial (or hereditary) 
origin by its very nature preexists claimants' military 
service, but that service connection for such diseases could 
be granted if manifestations of the disease in service 
constituted aggravation of the condition.  See also Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).  To the extent the severely 
narrow nasal turbinates and nasal passage and relative 
micrognathia are congenital or developmental defects, the 
presumption of soundness does not attach.  Service connection 
may still be granted for resultant disability caused by any 
superimposed disease or injury.  Accordingly, the crucial 
inquiry here is whether any resultant disability was caused 
by a superimposed disease or injury during service, which is 
the appellant's contention.

Dr. Karman's assessment of the basic upper airways supports 
the appellant's statements regarding inservice breathing 
problems.  The opinion indicates that the appellant would 
have had these complaints throughout his adult life, without 
regard to the broken nose.  

The Board finds that the appellant did break his nose 
inservice, despite the lack of corroborative evidence in the 
service treatment records.  The appellant is a medical 
professional in respiratory treatment, and it is significant 
that other instances of injuries related to football are of 
record.  The Karman opinion supports the appellant's 
statements of having difficulty with breathing during 
service.  Resolving reasonable doubt in favor of the 
appellant, the Board finds that the appellant's sleep apnea 
began in service and was caused by an inservice injury (a 
superimposed injury) to congenitally narrow nasal 
architecture.  Service connection for sleep apnea is 
warranted.  38 C.F.R. § 3.303(d); See Hickson, supra.  


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


